DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on September 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al (WO 00/67810.
With regards to claim 1, Palumbo teaches three-dimensional object formed from a hydrogel (page 16 and title) wherein the hydrogel contains a polymer (page 16), water (page 17), and mineral fillers (page 18) wherein the hydrogel object contains protective layers that includes films (page 22).
Palumbo is silent on the peel strength of the film.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength in order to achieve the desired strength needed to remove the film from the hydrogel.
With regards to claims 2 and 3, Palumbo teaches the films to be on opposite sides of the hydrogel object (page 22).
With regards to claim 4, Palumbo teaches the moisture vapor transport rate to be from 100 to 1000 g/m2/24hours (claims 1 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach a hydrogel having the claimed components and protective film but do not teach the peel strength of the protective film: Matsumura et al (JP 2017-026791), Iwata et al (US 2017/0022348), Niimi et al (US 2018/0345036), Iizuka et al (WO 2018/062030), Nishiumi et al (CN 107849363), and Mori et al (JP 2012-140372).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763